Name: Council Directive 86/415/EEC of 24 July 1986 on the installation, location, operation and identification of the controls of wheeled agricultural or forestry tractors
 Type: Directive
 Subject Matter: organisation of transport;  means of agricultural production;  European Union law;  technology and technical regulations;  marketing
 Date Published: 1986-08-26

 Avis juridique important|31986L0415Council Directive 86/415/EEC of 24 July 1986 on the installation, location, operation and identification of the controls of wheeled agricultural or forestry tractors Official Journal L 240 , 26/08/1986 P. 0001 - 0018 Finnish special edition: Chapter 13 Volume 15 P. 0238 Swedish special edition: Chapter 13 Volume 15 P. 0238 COUNCIL DIRECTIVEof 24 July 1986on the installation, location, operation and identification of the controls of wheeled agricultural or forestry tractors(86/415/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the technical requirements with which wheeled agricultural or forestry tractors must comply pursuant to national laws relate, inter alia, to the installation, location, operation and identification of controls; Whereas those requirements differ from one Member State to another; whereas it is therefore necessary that all Member States adopt the same requirements, either in addition to or in place of their existing rules, in particular in order to allow the EEC type-approval procedure which was the subject of Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors (3) as last amended by the Act of Accession of Spain and Portugal to be applied in respect of each tractor type; Whereas the harmonization of these requirements is an obvious safety factor and, where the location of the controls and the symbols used for them are concerned, makes it possible to surmount the problem associated with indications in the various languages; Whereas the approximation of the national laws relating to wheeled agricultural or forestry tractors entails recognition(1) OJ N ° C 172, 13. 7. 1981, p. 108. (2) OJ N ° C 189, 30. 7. 1981, p. 15. (3) OJ N ° L 84, 28. 3. 1974, p. 10. by Member States of the checks carried out by each of them on the basis of common requirements, HAS ADOPTED THIS DIRECTIVE: Article 11. 'Agricultural or forestry tractors' means any motor vehicle, fitted with wheels or endless tracks, having at least two axles, the main function of which lies in its tractive power and which is specially designed to tow, push, carry or power certain tools, machinery or trailers intended for agricultural or forestry use. It may be equipped to carry a load or passengers. 2. This Directive shall apply only to the tractors defined in paragraph 1, which are fitted with pneumatic tyres and have at least two axles and a maximum design speed of between 6 and 30 kilometres per hour. Article 2N ° Member State may refuse to grant EEC type-approval or national type-approval in respect of a tractor, or refuse or prohibit its sale, registration, entry into service or use on grounds relating to the installation, location, operation and identification of controls if the latter satisfy the requirements set out in Annexes I, II, III and IV. Article 3This Directive shall not affect the right of Member States to specify - with due observance of the Treaty - the requirements they deem necessary to ensure that workers areprotected when using the tractors in question, provided this does not mean that the tractors are modified in a way unspecified in this Directive. Article 4Any amendments necessary to adapt the requirements of the Annexes to technical progress shall be adopted in accordance with the procedure laid down in Article 13 of Directive 74/150/EEC. Article 51. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 October 1987. They shall forthwith inform the Commission thereof. 2. Member States shall ensure that the text of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 6This Directive is addressed to the Member States. Done at Brussels, 24 July 1986. For the CouncilThe PresidentA. CLARKEWG:L333UMBE00.95FF: 3UEN; SETUP: 01; Hoehe: 847 mm; 132 Zeilen; 4108 Zeichen; Bediener: MIKE Pr.: A; Kunde: ................................ ANNEX IDEFINITIONS, APPLICATION FOR EEC-TYPE APPROVAL, EEC TYPE-APPROVAL1. DEFINITIONS1.1. Tractor type'Tractor type as regards the installation, location, operation and identification of controls' means tractors which do not differ in such essential respects as regards those internal fittings which may affect the location and identification of controls. 1.2. Control'Control' means any part which, when directly actuated, enables the state or functioning of the tractor or of any equipment coupled to it to be changed. 2. APPLICATION FOR EEC TYPE-APPROVAL2.1. The application for type-approval of a tractor type, with regard to the installation, location, operation and identification of controls, must be submitted by the tractor manufacturer or by his authorized representative. 2.2. The application must be accompanied by three copies of a description (photos or drawings) of the tractor parts covered by the requirements of this Directive. 2.3. A tractor representative of the type to be approved or such part or parts of the tractor as are considered to be essential for carrying out the checks laid down in this Directive must be submitted to the technical service responsible for conducting the type-approval test. 3. EEC TYPE-APPROVALA certificate conforming to the model in Annex V should be attached to the EEC type-approval certificate. EWG:L333UMBE01.95FF: 3UEN; SETUP: 01; Hoehe: 257 mm; 24 Zeilen; 1433 Zeichen; Bediener: MIKE Pr.: A; Kunde: ................................ ANNEX IITECHNICAL REQUIREMENTS1. GENERAL REQUIREMENTS1.1. The controls must be easily accessible and must not constitute a danger to the operator, who must be able to actuate them without difficulty or risk; they must be so designed and laid out, or protected, as to preclude any inadvertent switching operation or any unintentional triggering of a movement or any other operation which might be dangerous. 1.2. For identification of the controls by means of symbols, the symbols used must conform to those shown in Annex III. 1.3. Symbols other than those shown in Annex III may be used for other purposes, provided that there is no danger of confusion with those shown in that Annex. 1.4. Symbols are deemed to conform if the proportionality of the dimensions shown in Annex IV is respected. 1.5. The symbols must appear on or in the immediate proximity of the controls. 1.6. The symbols must stand out clearly against the background. 1.7. The controls must satisfy whatever particular requirements, insofar as they apply, are set out in section 2 as regards the installation, location, operation and identification of controls. Other arrangements are permitted, should a manufacturer provide evidence that they have an effect at least equivalent to the requirements specified in this Directive. 2. SPECIAL REQUIREMENTS2.1. Starter controlIt must not be possible to start the engine if there is a risk that this might cause an uncontrolled movement of the tractor. This requirement is deemed to be fulfilled if the engine cannot be started unless: - the gear change lever is in neutral position or in neutral gear, or- the gear ratio selection lever is in neutral position or in neutral gear, or- the clutch mechanism is disengaged, or- the hydrostatic device is in neutral position or depressurized, or- where hydraulic transmission is fitted, the engagement device reverts automatically to a neutral position. 2.2. Engine shut-off control Actuating this device must stop the engine without sustained manual effort; it must not be possible for the engine to start again automatically. Should the engine shut-off control not be combined with the starter control, it must be of a colour contrasting clearly with the background and the other controls. If the shut-off control is a button, it must be coloured red. 2.3. DIFFERENTIAL LOCK CONTROLIdentification of the control, where fitted, is mandatory. The functioning of the differential lock must be clearly indicated, if this is not apparent from the position of the control. 2.4. Three-point lifting mechanism control2.4.1. Either the three-point lifting mechanism controls must be fitted in such a way as to ensure that lifting and lowering manoeuvres can be carried out safely, and/or automatic coupling parts should be fitted on the attachment devices of the lifting equipment so that the presence of an operator between thetractor and the equipment is not required. The presence of such a control, where fitted, must be indicated. 2.4.2. The safety requirements for the lifting and lowering of the tools being carried are deemed to be fulfilled where the following conditions are met: 2.4.2.1. Main controlsThe main controls and any linkage are arranged or protected in such a way that the operator is unable to reach them if he is standing on the ground between the tractor and the mounted implement, or external controls must be fitted; 2.4.2.2. External controls2.4.2.2.1. The controls must be laid out in such a way that the operator can actuate them from a non-dangerous spot, for instance where the three-point hydraulic lift controls or the additional controls for the lifting mechanism are located outside the vertical planes formed by the internal walls of the mudguards, and2.4.2.2.2. The three-point hydraulic lifting mechanism is actuated by means of controls which restrict the amount of movement to a maximum of 100 millimetres each time the control is actuated. The measurement points in this case are formed by the coupling points on the lower arms of the three-point coupling, or2.4.2.2.3. The three-point hydraulic lifting mechanism is actuated by means of controls which operate on the dead-man's control; 2.4.2.3. Narrow tractorsIn the case of tractors with one driven axle having a fixed or adjustable minimum track not exceeding 1 150 millimetres, the main controls must be located in front of the vertical plane passing through the seat reference point, the seat being in a central position; 2.4.2.4. Other arrangements are permitted if the manufacturer provides evidence that they have an effect at least equivalent to the requirements set out in 2.4.2.1., 2.4.2.2. and 2.4.2.3. EWG:L333UMBE02.94FF: 3UEN; SETUP: 01; Hoehe: 511 mm; 72 Zeilen; 4777 Zeichen; Bediener: MIKE Pr.: C; Kunde: ................................ ANNEX IIISYMBOLS1. >START OF GRAPHIC>Starter control>END OF GRAPHIC>>START OF GRAPHIC>2. Engine speed control<?aeFN17,10><?aeIR19,>Signification: continuous rotary variation<?aeNF><?aeIC><?aeIL19,>continuous linear variation>END OF GRAPHIC>>START OF GRAPHIC>3. Engine shut-off control<?aeFN6>(Spark ignition engine and compression ignition engine)>END OF GRAPHIC>>START OF GRAPHIC>4. Parking brake control<?aeVS1><?Ã "END OF GRAPHIC>>START OF GRAPHIC> 5. Differential lock control>END OF GRAPHIC>>START OF GRAPHIC>6. Power take-off clutch control<?aeFN18,><?aeIR19,>Signification: 'on' position<?aeNF><?aeIC><?aeIL19,>'off' position>END OF GRAPHIC>>START OF GRAPHIC>7. Power take-off actuator and/or rotational-speed selector<?aeFN19,> Signification: unit disengaged and not actuated<?aeFN20,6><?aeIR19,>Signification: unit actuated but not engaged<?aeIC><?aeNF><?aeIL19,>unit engaged and actuated>END OF GRAPHIC>NB: These symbols relate to the actuator and rotational-speed selector of a two-speed power take-off. In Symbol N ° 1 the selector is shown in neutral and disengaged; in Symbol N ° 2 the power take-off is seen to be set to rotate at 1 000 rpm, but not engaged, and in Symbol N ° 3 it is engaged and actuated at the rotational speed of 1 000 rpm. >START OF GRAPHIC>8. Lifting mechanism control<?aeFN17,10><?aeIR19,>Signification: raised position<?aeIC><?aeNF><?aeIL19,>lowered position<?aeIC><?aeFN2,8"END OF GRAPHIC>>START OF GRAPHIC> 9. Switch for remote control of external services<?aeFN17,10><?aeIR19,>Signification: 'on' position<?aeIC><?aeNF><?aeIL19,>'off' position>END OF GRAPHIC>>START OF GRAPHIC>10. Dipped-beam headlamps control>END OF GRAPHIC>>START OF GRAPHIC>11. Direction-indicator lamp control>END OF GRAPHIC>>START OF GRAPHIC>12. Hazard-warning control>END OF GRAPHIC>>START OF GRAPHIC>13. Master lighting switch>END OF GRAPHIC>>START OF GRAPHIC>14. Front position (side) lamps control> END OF GRAPHIC>>START OF GRAPHIC>15. Main-beam headlamps control>END OF GRAPHIC>>START OF GRAPHIC>16. Front fog lamp control>END OF GRAPHIC>>START OF GRAPHIC>17. Rear fog lamp(s) control>END OF GRAPHIC>>START OF GRAPHIC>18. Parking lamp(s) control>END OF GRAPHIC>>START OF GRAPHIC>19. Working light control>END OF GRAPHIC>>START OF GRAPHIC>20. Windscreen wiper control> END OF GRAPHIC>>START OF GRAPHIC>21. Audible warning device control<?aeFN20,4"END OF GRAPHIC> EWG:L333UMBE03.96FF: 3UEN; SETUP: 01; Hoehe: 2795 mm; 46 Zeilen; 2106 Zeichen; Bediener: MIKE Pr.: A; Kunde: 37208, L 333 Umb Engl. 03 ANNEX IVCONSTRUCTION OF THE BASIC MODEL FOR THE SYMBOLS SHOWN IN ANNEX III>START OF GRAPHIC><?aeFN19,><?aa8K>Figure 1>END OF GRAPHIC>Basic modelThe basic model consists of: 1. a basic square measuring 50 Ã  50 mm, the dimension (a) being equal to the nominal dimension (a) of the original; 2. a basic circle, 56 mm in diameter, having approximately the same surface area as the basic square (1); 3. a second circle, 50 mm in diameter, inscribed within the basic square (1); 4. a second square whose right angles are situated on the basic circle (2) and whose sides are parallel to the sides of the basic square (1); 5. and 6. two rectangles having the same surface area as the basic square (1); their respective sides are perpendicular and each of them is constructed in such a way as to intersect the opposite sides of the basic square at symmetrical points; 7. a third square whose sides pass through the points of intersection of the basic square (1) and of the basic circle (2) and are inclined at an angle of 45g, thus giving the largest horizontal and vertical dimensions of the basic model; 8. an irregular octagon formed by lines inclined at an angle of 30g to the sides of the square (7). The basic model is situated on a 12,5 mm gauge grid which coincides with the basic square (1). EWG:L333UMBE04.94FF: 3UEN; SETUP: 01; Hoehe: 261 mm; 22 Zeilen; 1336 Zeichen; Bediener: MIKE Pr.: A; Kunde: ................................ ANNEX VMODELMaximum format: DIN A4 (210 x 297 mm) Name ofadministrationANNEX TO THE EEC TYPE-APPROVAL CERTIFICATE FOR A TRACTOR TYPE WITH REGARD TO THE INSTALLATION, LOCATION, OPERATION AND IDENTIFICATION OF CONTROLS(Article 4(2) and Article 10 of Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors)EEC-type approval No . 1. Trade name or mark of the tractor . . 2. Tractor type . 3. Name and address of manufacturer . . . 4. Where applicable, name and address of manufacturer's authorized representative . . . 5. Brief description of the tractor type with regard to the installation, location, operation and identification of controls . . 6. Date tractor submitted for type-approval . 7. Technical service conducting type-approval tests . 8. Date of report issued by that service . 9. Number of report issued by that service . 10. Type-approval as regards the installation, location, operation and identification of controls has been granted/refused ( ¹)11. Place . 12. Date . 13. Signature . 14. The following drawings, bearing the abovementioned type-approval number, are attached to this communication: A set of drawings of the controls and of the tractor components regarded as relevant for the purposes of Council Directive 86/415/EEC of 24 July 1986 on the installation, location, operation and identification of the controls of wheeled agricultural or forestry tractors. These drawings will be supplied to the competent authorities of the other Member States at their express request. 15. Comments if any . . . ( ¹) Delete where inapplicable. EWG:L333UMBE05.96FF: 3UEN; SETUP: 01; Hoehe: 260 mm; 47 Zeilen; 1767 Zeichen; Bediener: MIKE Pr.: A; Kunde: 37208 England L 333